Citation Nr: 0215791	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  96-18 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for residuals of a gunshot wound of the abdomen.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a fracture of the left ankle with 
arthritis.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for Osgood-Schlatter disease of the left knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C.  In June 1998, jurisdiction over this 
case was transferred to the RO in Baltimore, Maryland.  

In February 2002, the veteran gave sworn testimony before the 
undersigned Board members at a hearing in Washington, D.C.  A 
transcript of that hearing is of record.  

In a statement in lieu of VA Form 646 dated in October 2001, 
the veteran's representative raised the issues of entitlement 
to an earlier effective date for a grant of service 
connection for a left wrist condition and entitlement to a 
separate evaluation for a tender and painful scar of the left 
wrist as a residual of a shell fragment wound of that wrist.  
At his hearing in February 2002, the veteran through his 
representative claimed entitlement to service connection for 
low back disability and for residuals of bronchopneumonia, to 
include bronchitis and sinusitis.  The rating decision of 
December 4, 1980, denied service connection for low back 
strain on a direct incurrence basis and also denied service 
connection for residuals of bronchopneumonia.  However, the 
veteran was informed in the notification letter of December 
31, 1980, only that his claims for service connection for a 
nervous condition, hypertension, and a separated shoulder had 
been denied.  (A copy of the rating decision was not provided 
to the veteran with the notice letter.)  As the veteran was 
not informed that the claims for service connection for low 
back strain and for residuals of bronchopneumonia had been 
denied, these remain open.  See Best v. Brown, 10 Vet. App. 
322, 325 (1997) (for VA decision to become final, written 
notification to the veteran must specifically identifying the 
benefit being denied).  

The issue of entitlement to service connection for low back 
disability secondary to service-connected disability was also 
raised.  The veteran testified in February 2002 that he 
thought that his low back disorder was due partly to trauma 
from explosions in service but was also due to the 
disturbance of gait caused by his service-connected ankle 
disabilities, especially his right ankle disability.  
Secondary service connection for low back disability is a 
separate issue from service connection for low back on a 
direct incurrence basis.  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  

Entitlement to an earlier effective date for a grant of 
service connection for hypertension was also claimed.  

In addition, the veteran claimed entitlement to service 
connection for a right knee disability secondary to the gait 
disturbance caused by his service-connected left knee and 
ankle disabilities.  He testified that his service-connected 
ankle and knee disabilities forced him to continually shift 
his weight back and forth between lower extremities.  

The veteran's February 2002 testimony also raised the issue 
of entitlement to an evaluation in excess of 20 percent for 
his ventral/umbilical hernia.  The veteran claims entitlement 
to a compensable rating for a hiatal hernia secondary to his 
service-connected ventral hernia.  

In a brief dated in September 2002, the veteran's 
representative raised a number of issues, some of which have 
been addressed in the REMAND below.  In addition to those 
issues, the representative claimed entitlement to a 
compensable rating for hearing loss in the right ear and a 
rating in excess of 10 percent for traumatic sensory 
neuropathy of the external cutaneous nerve of the left thigh 
under Diagnostic Code 8529, effective from May 6, 1993.  

The issues addressed above have not been developed for 
appellate consideration and are referred to the RO for action 
deemed appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The rating criteria that became effective on July 3, 
1997, are neither more nor less favorable to the veteran in 
this case in evaluating his service-connected residuals of a 
gunshot wound of the abdomen.  

3.  Service-connected residuals of a gunshot wound of the 
abdomen are not shown to be productive of more than 
moderately severe muscle impairment prior to October 23, 
1988.  

4.  Service-connected residuals of a gunshot wound of the 
abdomen are shown to be productive of severe muscle 
impairment, effective from October 23, 1988, when the veteran 
was first hospitalized by VA for surgical repair of a 
strangulated umbilical hernia.  

5.  The service-connected left ankle disorder is not shown to 
be symptomatic or otherwise disabling prior to May 6, 1993.  

6.  The service-connected left ankle disorder is manifested 
by arthritis in the joint and marked limitation of ankle 
motion when pain and flare-ups of pain are considered, but 
unusual or exceptional disability factors are not shown.  

7.  Prior to May 6, 1993, the service-connected Osgood-
Schlatter disease of the left knee was manifested by 
subjective complaints of pain, but instability or limitation 
of motion of the knee was not demonstrated.  

8.  From May 6, 1993, to April 23, 2002, the service-
connected residuals of Osgood-Schlatter disease of the left 
knee were manifested by crepitation in the patella, pain in 
the knee joint, limitation of flexion to 110 degrees, and 1+ 
instability of the joint with the occasional use of an 
elastic knee brace.  No more than slight knee instability was 
demonstrated.  

9.  From April 23, 2002, the service-connected left knee 
disorder is manifested by crepitation in the patella, 
limitation of flexion to 35 degrees with pain, major flare-
ups of pain with incoordination, and early fatiguing of the 
left quadriceps muscle, as well as by ligamentous laxity in 
the knee joint.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a gunshot wound of the abdomen from February 
3, 1979, to October 23, 1988, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.73, Diagnostic Code 5319 (effective prior to July 3, 1997).  

2.  The criteria for a 50 percent evaluation for residuals of 
a gunshot wound of the abdomen, effective from October 23, 
1988, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5319 
(2002 & as in effect prior to July 3, 1997).  

3.  The criteria for an increased (compensable) evaluation 
for residuals of a left ankle fracture from February 3, 1979, 
to May 6, 1993, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Codes 5010, 5271 (2002).  

4.  The criteria for an evaluation in excess of 20 percent 
for residuals of a left ankle fracture with arthritis, 
effective from May 6, 1993, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.71a, Diagnostic Codes 5010, 5271 (2002).  

5.  The criteria for an increased (compensable) evaluation 
for residuals of Osgood-Schlatter disease of the left knee 
from February 3, 1979, to May 6, 1993, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2002).  

6.  The criteria for a separate 20 percent evaluation for 
limitation of motion, residual of Osgood-Schlatter disease of 
the left knee, effective from April 23, 2002, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5010, 5260 
(2002).  

7.  The criteria for a separate evaluation in excess of 10 
percent for left knee instability, residual of Osgood-
Schlatter disease, effective from May 6, 1993, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5257 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Background

Because the veteran and his representative have raised a 
number of issues, including issues concerning the appropriate 
effective dates warranted for grants of various compensation 
benefits, and because the procedural background of this case 
is complex, a review of that procedural history is in order.  

The record shows that the veteran's original claim for VA 
compensation benefits was filed in October 1979, when his VA 
Form 21-526 was received.  A rating decision dated in 
December 1980 granted service connection for superficial 
scars of the left thigh and left shoulder; residuals of a 
fracture of the left ankle; residuals of a fracture of the 
right ankle; residuals of Osgood-Schlatter disease of the 
left knee; and postoperative residuals of an excision of a 
furuncle from the right thigh.  Each of these disabilities 
was rated noncompensably disabling, effective from 
separation.  Service connection was pertinently denied for a 
nervous condition, hypertension, low back strain, a separated 
shoulder, and residuals of bronchopneumonia.  In a letter 
dated December 31, 1980, the RO informed the veteran that 
scars of the left and right thighs, left ankle disability, 
right ankle disability, and "right" knee disability had 
been service connected but rated noncompensably disabling.  
The characterization in the notification letter of the left 
knee disorder as a "right" knee disorder is immaterial 
because it is clear from the record that the reference was to 
the left knee.  See Gifford v. Brown, 6 Vet. App. 269, 271 
(1994) (whether the service-connected thigh was the right or 
left was completely immaterial to both service connection and 
degree of disability where the essential feature of the 
initial rating, and the part of the rating that was 
protected, was a disability stemming from a gunshot wound to 
a thigh; the description of the particular thigh that was 
injured was mere surplusage).  The veteran was further 
informed that service connection had been denied for a 
nervous condition, hypertension, and a separated shoulder.  

At the hearing in February 2002, the representative contended 
that the notice of disagreement received in February 1981 was 
essentially a general notice of disagreement that encompassed 
the denials of service connection for hypertension and for a 
nervous condition, as well as claims for increased 
(compensable) ratings for residuals of a right ankle fracture 
and right thigh scar.  The record shows that a rating 
decision dated in February 1997 (signed by the Adjudication 
Officer in April 1997) granted service connection for 
hypertension with mild coronary artery disease and rated the 
disability as rated 20 percent disabling, effective from May 
6, 1993.  

In a letter received at the RO in February 1981, the veteran 
acknowledged receipt of the RO's letter of December 31, 1980.  
He continued in pertinent part as follows:  

As a veteran of 13 years service, the 
recipient of three (3) purple hearts, 
having an aged physical body due to 
consistent 100 hour work weeks and 
feeling like a dewclaw, I am truly amazed 
at the outcome of almost one years [sic] 
thought process on your part.  I think 
that under the circumstances I have been 
entirely too passive since I have always 
been a member of the school of thought 
that believes that given the proper 
amount of time the "system" always 
rights itself.  

I disagree with your decision in this 
matter and in fact believe that either 
the board did not review my case 
correctly or could not be bothered with 
providing me the courtesy of an in[-
]depth study of my case:  ie, my 
separated shoulder which was clearly 
defined in my service records[,] yet 
paragraph 2 of your letter states that 
"separated shoulder was not incurred in 
service".  I am not sure if my case was 
thoroughly reviewed or as sometimes 
happens was the victim of "year's end 
paperwork bottleneck clearing".  I 
disagree with the total combined rating 
of 0% across the board.  

Therefore, kindly consider this letter to 
serve notice as my formal Notice of 
Disagreement with your decision in my 
case.  

The following month, the RO provided the veteran with a 
statement of the case.  However, because the wrong address 
was used, the statement of the case was re-mailed to the 
veteran at his correct address of record in April 1981.  The 
statement of the case addressed only the issues of 
entitlement to service connection for a separated shoulder 
and entitlement to a 10 percent rating under the provisions 
of 38 C.F.R. § 3.324 for multiple noncompensable service-
connected disabilities found to clearly interfere with normal 
employability.  A timely substantive appeal was not 
thereafter received.  The underlying rating decision denying 
service connection for a separated shoulder therefore became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 20.200, 20.202, 20.302, 20.1103 (2002).  (The 
subsequent grant of a 30 percent rating for residuals of a 
gunshot wound of the abdomen, effective from separation, 
renders the section 3.324 issue moot.)  

The provisions of 38 C.F.R. § 20.201, as they appear 
currently, state:  

A written communication from a claimant 
or his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by the agency 
of original jurisdiction and a desire to 
contest the result will constitute a 
Notice of Disagreement.  While special 
wording is not required, the Notice of 
Disagreement must be in terms which can 
be reasonably construed as disagreement 
with that determination and a desire for 
appellate review.  If the agency of 
original jurisdiction gave notice that 
adjudicative determinations were made on 
several issues at the same time, the 
specific determinations with which the 
claimant disagrees must be identified.  
For example, if service connection was 
denied for two disabilities and the 
claimant wishes to appeal the denial of 
service connection with respect to only 
one of the disabilities, the Notice of 
Disagreement must make that clear.  

When the veteran filed his notice of disagreement in February 
1981, however, the predecessor provision defined a notice of 
disagreement as follows:  

A written communication from a claimant 
or his representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by an agency 
of original jurisdiction will constitute 
a notice of disagreement.  The notice 
should be in terms which can be 
reasonably construed as evidencing a 
desire for review of that determination.  
It need not be couched in specific 
language.  Specific allegations of error 
of fact or law are not required.  

38 C.F.R. § 19.113 (1980).  

There is no question in this case that the veteran's 
statement received in February 1981 constituted a valid 
notice of disagreement; the only question is with what 
adjudicative determinations the veteran was disagreeing.  The 
Board finds that the notice of disagreement was general in 
nature and encompassed those disabilities for which service 
connection was granted and rated noncompensably disabling, as 
well as those disabilities for which service connection was 
specifically denied and of which he was informed in the RO's 
correspondence of December 1980.  

A rating decision dated in September 1994 granted service 
connection for a scar, residual of a shrapnel wound of the 
abdomen, and for a superficial scar of the left shoulder 
based on a finding of clear and unmistakable error in the 
rating decision of December 4, 1980.  These scars were rated 
together with the previously service-connected scar of the 
left thigh as noncompensably disabling under Diagnostic Code 
7805, effective from separation.  The RO also increased the 
rating for residuals of Osgood-Schlatter disease of the left 
knee with instability to 10 percent disabling under 
diagnostic codes 5010 and 5257, effective from May 20, 1993, 
and included arthritis in the service-connected residuals of 
the left ankle fracture.  The rating for the left ankle 
disability was increased to 10 percent disabling under 
diagnostic codes 5271 and 5299, effective from May 20, 1993.  
The RO also denied service connection for a ventral hernia 
secondary to the service-connected abdominal scar and found 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  

In a letter dated in October 1994, the veteran was informed 
of the RO's determination and provided with a copy of the 
rating decision.  The veteran disagreed with these 
determinations in a VA Form 9 received in August 1995.  

A rating decision dated in February 1997 (approved by the 
Adjudication Officer in April 1997) granted a 30 percent 
rating for residuals of a gunshot wound of the abdomen under 
Diagnostic Code 5319, effective from separation.  Service 
connection was also granted for a ventral/umbilical hernia 
secondary to the service-connected residuals of a gunshot 
wound of the abdomen.  The ventral hernia was rated 20 
percent disabling under Diagnostic Code 7339, effective from 
July 1, 1989.  The rating for the service-connected left 
ankle condition was increased to 20 percent disabling under 
diagnostic codes 5010 and 5271, effective from May 6, 1993.  
The Adjudication Officer approved a finding clear and 
unmistakable error in the rating and effective date 
previously assigned for residuals of a gunshot wound of the 
abdomen and in the effective date assigned for a 10 percent 
evaluation for residuals of Osgood-Schlatter disease with 
instability.  

The February 1997 rating decision also granted a 30 percent 
evaluation for residuals of a shell fragment wound of the 
left thigh under Diagnostic Code 5313, effective from 
separation; a separate 10 percent evaluation for a left thigh 
scar secondary to the shell fragment wound under Diagnostic 
Code 7804, effective from May 6, 1993; a separate 10 percent 
evaluation for traumatic sensory neuropathy of the left 
external cutaneous nerve of the thigh secondary to the shell 
fragment wound under Diagnostic Code 8529, effective from May 
6, 1993; and a 20 percent evaluation for residuals of a shell 
fragment wound of the left shoulder, with scarring, under 
Diagnostic Code 5303, effective from separation.  

The veteran was notified of the February 1997 rating decision 
on June 5, 1997.  A copy of the rating decision was provided.  

The supplemental statement of the case furnished on June 5, 
1997, addressed, inter alia, the issues of entitlement to an 
increased rating for residuals of a gunshot wound of the 
abdomen, an increased rating for residuals of a fracture of 
the left ankle with arthritis, and an increased evaluation 
for Osgood-Schlatter disease of the left knee.  The 
supplemental statement of the case included the rating 
criteria for evaluating muscle injuries in effect prior to 
July 3, 1997.  

A.  Residuals of a gunshot wound of the abdomen

Factual Background

The service medical records show that a history of left 
inguinal herniorrhaphy at the age of 22 with a healed scar, 
and an appendectomy in 1948, were noted when the veteran was 
examined for service entrance.  On a physical examination in 
November 1966, the examiner noted a 31/2-inch operation scar on 
the right lower quadrant (RLQ) and a 41/2-inch operation scar 
on the middle lower quadrant (MLQ).  

The record shows that the veteran was wounded by enemy mortar 
fire just prior to being evacuated to the USS REPOSE (AH-16) 
in January 1968.  A physical examination on admission 
revealed a small shrapnel wound of the upper abdomen.  
Examination of the abdomen revealed no significant 
tenderness.  There was no rebound tenderness, and bowel 
sounds were present.  The wound of the abdomen was debrided 
and was noted to go down into the rectus muscle.  However, 
because examination of the abdomen was negative and because 
the location of the fragment was in an area where it would 
either be extra-abdominal or so far superior to the abdominal 
cavity that it would not be able to involve the hollow 
viscus, it was decided not to explore the abdomen.  His 
abdominal wound was closed with delayed primary closure under 
local anesthesia and remained closed.  By the time of 
hospital discharge, he was asymptomatic and his wound was 
well healed.  He was discharged from the hospital fit for 
duty.  The pertinent diagnosis at discharge was shrapnel 
wounds of the left thigh, left wrist and upper abdomen.  

Although chest X-rays were negative when the veteran was 
hospitalized for additional shell fragment wounds (not before 
the Board on this appeal) in March 1968, a chest X-ray taken 
in conjunction with an annual physical examination in 
February 1969 visualized a density in the area of the right 
cardiophrenic angle that probably represented a shrapnel 
fragment.  On a wet reading of chest X-rays in April 1971, 
metallic foreign bodies were noted in the anterior chest 
wall.  

On a report of medical history dated May 1, 1969, the 
examiner noted shrapnel wounds that included wounds of the 
chest and left ankle with some residual fragments.  The 
wounds were felt to be asymptomatic.  

Chest X-rays in May 1977 visualized a single small metallic 
density in the anterior portion of the right lower thorax 
probably representing a metallic foreign body in soft tissue.  

In October 1988, the veteran underwent an umbilical 
herniorrhaphy for a strangulated umbilical hernia at the VA 
Medical Center (VAMC) in Washington, D.C.  The medical 
history elicited on admission was significant for a right 
inguinal herniorrhaphy in 1963.  It was reported that the 
veteran was evaluated for intermittent bowel obstruction in 
1977, when upper and lower gastrointestinal series were 
normal.  In May 1989, the veteran underwent ventral hernia 
repair with Marlex Mesh at the Washington, D.C., VAMC.  In 
February 1998, the veteran underwent further ventral hernia 
repair with mesh at the same facility.  

X-rays of the abdomen during a private hospitalization in 
December 1995 visualized an 8-millimeter right upper quadrant 
density probably representing an old piece of shrapnel.  

Chest X-rays on VA examination in September 1996 showed an 
approximately 8 by 8-millimeter metallic fragment projected 
over the right base anteriorly.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Prior to July 3, 1997, the cardinal symptoms of muscle 
disability were weakness, fatigue-pain, and uncertainty of 
movement, while the cardinal signs of muscle disability were 
loss of power, lowered threshold of fatigue, and impairment 
of coordination.  38 C.F.R. § 4.54 (effective prior to July 
3, 1997).  On and after July 3, 1997, the cardinal signs and 
symptoms of muscle disability for rating purposes are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2002).  

Prior to July 3, 1997, moderately severe muscle disability 
from a missile wound contemplated a through-and-through or 
deep penetrating wound by a high velocity missile of small 
size or large missile of low velocity, with debridement or 
with prolonged infection or with sloughing of soft parts, and 
intermuscular cicatrization.  The service department records 
or other evidence showed hospitalization for a prolonged 
period in service for treatment of a wound of severe grade, 
and the record in the file showed consistent complaint of the 
cardinal symptoms of muscle wounds.  Objective findings 
included entrance scars that were relatively large and so 
situated as to have indicated the track of the missile 
through important muscle groups.  There were indications on 
palpation of moderate loss of deep fascia or moderate loss of 
muscle substance or moderate loss of the normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with the sound side) gave positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c) (effective prior 
to July 3, 1997).  

Severe muscle disability from a missile wound contemplated a 
through-and-through or deep penetrating wound by a high 
velocity missile, or large or multiple low velocity missiles, 
or the explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or with 
prolonged infection and sloughing of soft parts, and 
intermuscular binding and cicatrization.  The service 
department records contained the same findings as for 
moderately severe disability of muscles, in aggravated form.  
Objective findings included extensive ragged, depressed, and 
adherent scars of the skin so situated as to have indicated 
wide damage to muscle groups in the track of the missile.  X-
ray examination might show minute multiple scattered foreign 
bodies that indicated the spread of intermuscular trauma and 
the explosive effect of the missile.  Palpation showed 
moderate or extensive loss of deep fascia or of muscle 
substance.  Soft or flabby muscles were shown in the wound 
area.  Muscles did not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side, or of coordinated movements, showed positive 
evidence of severe impairment of function.  In electrical 
tests, reaction of degeneration was not present, but a 
diminished excitability to faradic current compared with the 
sound side might be present.  Visible or measured atrophy 
might or might not be present.  Adaptive contraction of the 
opposing group of muscles, if present, indicated severity.  
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone, without true skin covering, in an area where bone was 
normally protected by muscle, indicated severe injury.  
Atrophy of muscle groups not included in the track of the 
missile, particularly of the trapezius and serratus in wounds 
in the shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
might be included in the severe group if there was sufficient 
evidence of severity.  38 C.F.R. § 4.56(d) (effective prior 
to July 3, 1997).  

Under the rating schedule, as amended, a finding of 
moderately severe muscle disability is shown by a through-
and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department record or 
other evidence shows hospitalization for a prolonged period 
for treatment of the wound.  The record shows consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c) and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups.  There are indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

Severe muscle disability is shown by a through-and-through or 
deep penetrating wound due to a high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The service department 
record or other evidence shows hospitalization for a 
prolonged period for treatment of the wound.  There is a 
record of consistent complaint of the cardinal signs and 
symptoms of muscle disability, as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in the wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability:  

(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile;  

(B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where the bone is normally 
protected by muscle;  

(C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests;  

(D) Visible or measurable atrophy;  

(E) Adaptive contraction of an opposing group 
of muscles;  

(F) Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle;  

(G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.  

38 C.F.R. § 4.56(d)(4).

In February 2002, the veteran described the gunshot wound of 
his abdomen as entering right above the belly button, 
including "all the fragmentation from the 82 [millimeter] 
mortar went in and it went all the way down."  He said that 
an operation was contemplated on his rectal area "because 
the shrapnel went all the way down into the . . . rectal 
muscle and everything."  He had some muscle loss as a result 
of the shell fragment wound of the abdomen and had had muscle 
problems "ever since the hospital."  He had retained shell 
fragments in the muscles that showed up as white dots on X-
rays.  The surgical procedures for his ventral hernia 
basically incorporated the treatment for his shell fragment 
wounds of the abdomen.  The shell fragment wound to his chest 
entered around the belly button area and was the same wound 
as the shell fragment wound to the abdomen.  The shell 
fragment wound of the abdomen did not penetrate into the 
lungs.  He underwent multiple surgeries for his ventral 
hernia and used about 200 to 300 hours of sick leave from 
February to June 1998 due to his abdominal problems.  

The recent VA examination shows that the veteran has lost a 
significant amount of muscle strength in his rectus abdominal 
muscle, as well as in his external and internal oblique 
muscles.  These muscles are part of Muscle Group XIX.  See 
38 C.F.R. § 4.73, Diagnostic Code 5319.  

Generally, a through-and-through wound or bone involvement 
would not be expected with an abdominal gunshot wound.  A 
severe wound would not necessarily result in atrophy of the 
abdominal muscles, which would usually be due to disuse.  In 
this case, however, the gunshot wound of the abdomen has 
necessitated several major operations for repair of a number 
of ventral hernias.  Complications from these surgeries have 
included the development of adhesions.  The veteran's last 
abdominal surgery in February 1998 was necessitated by 
increased pain, nausea and vomiting due to these adhesions.  
The examiner in April 2002 found that the veteran had daily 
abdominal pain, especially in his lateral abdominal wall 
muscles.  Moreover, successive chest x-rays have visualized a 
retained metallic fragment in the right chest.  

The evidence of record thus indicates that the criteria for 
severe impairment of the abdominal muscle group are more 
nearly approximated and that a 50 percent evaluation is 
therefore warranted under the provisions of Diagnostic Code 
5319.  See 38 C.F.R. § 4.7.  

The Board notes that the criteria for evaluating muscle 
injuries were changed by an amendment to the rating schedule 
that became effective on July 3, 1997, during the prosecution 
of this appeal.  Although some changes were made to the 
rating schedule with respect to the evaluation of muscle 
injuries, these changes did not alter the grades of severity 
of disabilities due to muscle injury - slight, moderate, 
moderately severe, and severe - nor did they alter the 
percentage evaluations assigned for the various grades of 
severity.  Moreover, the evaluation assigned herein is the 
maximum schedular rating that may be assigned under 
Diagnostic Code 5319, whether considered under the old or the 
new rating criteria.  

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  The specific gunshot 
wound evaluated in this case involving injury to Muscle Group 
XIX was not affected by the changes to the rating criteria 
that occurred during the pendency of this appeal.  With 
respect to the abdominal wound in this case, a version of the 
rating criteria more favorable to the veteran is not present.  
See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000).  

The procedural history of this case shows that the issue of 
entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound of the abdomen is before the 
Board from separation.  The veteran's claim for a higher 
evaluation for the service-connected abdominal gunshot wound 
residuals is an original claim that was placed in appellate 
status by his disagreement with the initial rating award.  In 
these circumstances, the rule in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance"), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings may be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The record shows that the veteran was hospitalized by VA on 
October 23, 1988, for surgical repair of an incarcerated 
umbilical hernia, which was performed the day following 
admission.  The operative note reveals that there was a 
hernia sac with a "knuckle of bowel stuck into the hernia 
sac itself."  The supraumbilical hernia was dissected from 
surrounding structures as well as from the good surrounding 
fascia.  When this was completed, the hernia sac was opened 
"and the bowel was easily released back into the abdominal 
cavity."  The hernia sac was then excised.  

This evidence shows that when the veteran was hospitalized on 
October 23, 1988, his abdominal wall muscles had become so 
impaired as a consequence of his service-connected gunshot 
wound that his small bowel was herniating through the 
abdominal wall thus necessitating surgery.  The severe level 
of impairment is demonstrated not only by the recent 
examination findings but also by the continuing need for 
surgical intervention for hernia repair following the initial 
surgery performed in October 1988.  Accordingly, the Board 
finds that a 50 percent rating for severe muscle impairment 
of Muscle Group XIX is demonstrated from the date of 
admission to the VA facility for hernia repair on October 23, 
1988.  

However, there is no such evidence demonstrating or more 
nearly approximating the criteria for severe muscle 
impairment prior to October 23, 1988.  Although the history 
elicited on admission at that time suggested the presence of 
an umbilical bulge with each episode of bowel obstruction 
over the previous 10 years, it was only on admission that the 
hernia was found to be nonreducible and thus to require 
surgery to repair.  Prior to October 23, 1988, the veteran 
was examined by VA on only one occasion - in March 1980 - 
when complaints or findings of a gunshot wound of the abdomen 
were not noted.  There is therefore no objective basis for 
finding that a rating in excess of 30 percent for moderately 
severe injury of the abdominal wall muscles was warranted 
under Diagnostic Code 5319 prior to October 23, 1988.  It 
follows that a rating in excess of 30 percent for residuals 
of a gunshot wound of the abdomen from February 3, 1979, to 
October 23, 1988, must be denied.  


B.  Left ankle condition.

In addition to the history noted above, the service medical 
records show that the veteran sustained a closed fracture of 
the left distal fibula in July 1971, which was confirmed at 
that time by X-ray examination.  A short leg cast was 
applied, and the veteran was placed on a temporary L-3 
profile.  X-rays of the ankle later in July showed good 
position and alignment of the fragments.  In August 1971, 
good callus formation was noted, and the area of the fracture 
was found to be nontender.  When seen in the orthopedic 
clinic in September 1971, a little more than two months after 
the fracture, he had full range of motion of the left ankle 
and was reportedly running a mile a day with minimal 
discomfort.  He was to return to the clinic as needed.  

A rating decision dated in December 1980 granted service 
connection for residuals of a fracture of the left ankle and 
assigned a noncompensable rating under Diagnostic Code 5284 
(for foot injuries), effective from separation.  The veteran 
disagreed with the rating assigned in the notice of 
disagreement filed in February 1981, but a statement of the 
case addressing this issue was not furnished until April 
1996.  The veteran then perfected his appeal of this issue.  
Thus, the issue of entitlement to an increased rating for the 
service-connected left ankle condition is before the Board 
from separation.  Fenderson v. West, 12 Vet. App. at 126.  

The record shows that the veteran is not entitled to a 
compensable evaluation for the left ankle condition prior to 
May 6, 1993, the effective date of the 20 percent evaluation 
currently assigned.  There is no evidence of left ankle 
symptomatology prior to the current effective date.  The VA 
orthopedic examination conducted in March 1980 revealed that 
the veteran walked without limping and with a normal gait.  
Although he gave a history of a left ankle fracture in 1971, 
he had normal dorsiflexion and plantar flexion, as well as 
normal inversion.  There was no swelling or deformity in the 
left ankle.  X-rays showed an old healed fracture of the 
ankle.  The pertinent diagnosis was history of left ankle 
fracture with normal range of motion.  

By contrast, when examined by VA in August 1994, the veteran 
had left ankle dorsiflexion to 5 degrees and plantar flexion 
to 35 degrees, with forefoot inversion to 15 degrees and 
forefoot eversion to 5 degrees.  During a squatting maneuver, 
there was 1+ pain in the ankle joint.  Although there was no 
bony deformity, there was 1+ soft tissue ankle and pedal 
edema.  X-rays revealed small bony fragments within the left 
ankle joint just medial to the fibula below the tibia.  The 
radiologist's impression was that the presence of intra-
articular loose body in the left ankle joint was suggested.  
The pertinent diagnosis was chronic synovitis of the ankle.  

The record shows that clinical findings supporting the 
assignment of a compensable rating were not factually 
ascertainable until the VA examination in August 1994.  See 
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2002).  
Those findings are not significantly different from those 
elicited thereafter, but they were not shown at any time 
prior to the current effective date established for the 20 
percent rating.  In every instance where the rating schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.  

In the absence of any significant residuals prior to May 6, 
1993, the Board concludes that a compensable rating is not 
warranted for the service-connected left ankle condition 
prior to that date.  

On VA examination in September 1996, the veteran complained 
of tenderness to palpation over the lateral left ankle.  He 
had left ankle pain and swelling.  He walked with "somewhat 
of a limp."  He had left ankle dorsiflexion to 15 degrees 
and plantar flexion to 30 degrees.  Subtalar motion was very 
limited.  Minimal bilateral degenerative osteoarthritis was 
seen on X-rays of the ankles.  The pertinent diagnosis was 
history of shrapnel wounds of the left ankle.  

On VA neurologic examination in September 1996, there was a 
20-degree limitation of all ranges of motion with deformity 
in the left ankle resulting from a fracture.  Deep tendon 
reflexes were normoactive and symmetrical.  

Traumatic arthritis under Diagnostic Code 5010 is rated as 
degenerative arthritis under Diagnostic Code 5003.  

Degenerative arthritis (hypertrophic or osteoarthritis), 
established by X-ray findings, is rated on the basis of the 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  The 20 percent and 10 percent ratings based on X-
ray findings, above, may not be combined with ratings based 
on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, Note (1).  

Under Diagnostic Code 5271, marked limitation of ankle motion 
warrants the maximum scheduler evaluation of 20 percent, the 
rating currently assigned.  

The veteran testified in February 2002 that his left ankle 
"swells up something furious."  The ankle would give out 
sometimes; it would twist.  The ankle would swell up during 
the day and go down at night.  The swelling could lapse over 
the top of the shoe.  His left ankle had been swelling up 
ever since the early 1980's.  As he got older, the left ankle 
swelled more and took a long time to go down.  He did not 
wear a left ankle brace, although he had a soft ankle brace 
and often wrapped both ankles with Ace bandages.  He had an 
ankle fracture and a shell fragment wound.  He could bend his 
left ankle about a third of the way up and down when it 
became swollen, which usually happened toward the late 
afternoon and evening.  He had lateral instability of the 
left ankle, but not front-to-back instability.  

On VA orthopedic examination in April 2002, the veteran had 
pain on motion of the left ankle and pain associated with 
repeated range of motion exercises.  He reported that he had 
been having chronic left ankle pain with major flare-ups of 
pain five times a month.  He had dorsiflexion of the left 
ankle to 15 degrees and plantar flexion to 35 degrees.  The 
normal range of ankle motion is to 20 degrees of dorsiflexion 
and to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, 
Plate II.  As the maximum schedular rating under Diagnostic 
Code 5271 has been assigned, the factors contemplated by 
DeLuca v. Brown, 8 Vet. App. 202 (1995), are not for 
application.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).   

Moreover, as the veteran retains measurable range of motion 
in the left ankle, there is no showing of ankylosis of the 
ankle such as to warrant a higher evaluation under Diagnostic 
Code 5270.  Ankylosis is immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992); Dorland's 
Illustrated Medical Dictionary 86 (28th ed. 1994).  

Under a precedent opinion of the VA General Counsel, the 
Board is required to address the issue of entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) where the issue is raised by the claimant or by 
the record.  See VAOPGCPREC 6-96, 61 Fed. Reg. 66,749 (1996).  
Under 38 U.S.C.A. § 7104(c) (West 1991), precedent opinions 
of the General Counsel are binding on the Board.  

The Board has thus considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The provisions of section 3.321(b)(1) were 
provided to the veteran and his representative in the 
supplemental statement of the case issued in June 1997.  The 
record does not show such an exceptional or unusual 
disability picture, with related factors including frequent 
hospitalizations or marked interference with employment, as 
to render impractical the application of the regular 
schedular standards with respect to the left ankle 
disability.  It is notable that the veteran himself testified 
in February 2002 that he had not lost time from work due to 
his left ankle disorder.  

The Board notes, moreover, that the rating schedule is 
designed to compensate for average impairments of earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (emphasis added).  The adverse occupational 
impact of the service-connected disability is contemplated in 
the 20 percent rating currently assigned.  Based on these 
considerations, the Board finds that the RO did not err in 
not referring this claim to the Director of the VA 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  

C.  Left knee condition.

The service medical records show that the veteran injured his 
left knee playing football in the fall of 1974.  When seen at 
a service clinic in November 1974, about a week following the 
incident, he complained of a swollen knee.  He was treated 
conservatively and returned to duty.  

The December 4, 1980, rating decision granted service 
connection for residuals of Osgood-Schlatter disease of the 
left knee and assigned a noncompensable rating by analogy to 
other types of arthritis under Diagnostic Code 5009, 
effective from separation.  See 38 C.F.R. § 4.20 (2002).  

As with the claims addressed above, the Board finds that the 
claim for an increased rating for the service-connected left 
knee disability is before the Board from the date of 
separation.  As with the claim for an increased rating for 
the left ankle condition, there is no objective evidence that 
the left knee was compensably symptomatic prior to May 6, 
1993, the effective date assigned by the RO for the 10 
percent evaluation granted in 1997.  

During the VA orthopedic examination performed in March 1980, 
the veteran complained of pain in the left knee joint since 
1969.  However on objective examination, there was no 
swelling or deformity of the knee.  Flexion and extension of 
the knee were normal, and there was no joint instability.  
There was increased prominence of the left tibial tuberosity.  
Pressure over the patella, however, revealed no crepitation 
or pain, even after contraction of the quadriceps muscle.  X-
rays of the left knee showed "fragmentations" of the 
anterior tibial tubercle, which was considered a residual of 
Osgood-Schlatter disease.  The pertinent diagnosis was 
residual Osgood-Schlatter disease of the left knee with good 
function.  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation; a 20 percent evaluation requires moderate 
impairment, while a 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5260 of the rating schedule, a zero 
percent rating is assigned when flexion of the leg is limited 
to 60 degrees; a 10 percent evaluation is warranted when 
flexion is limited to 45 degrees; while a 20 percent rating 
may be assigned when flexion is limited to 30 degrees.  A 30 
percent rating may be assigned when flexion is limited to 15 
degrees.  

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to 5 degrees; a 10 
percent evaluation is warranted when extension is limited to 
10 degrees; a 20 percent evaluation is for application when 
extension is limited to 15 degrees; a 30 percent evaluation 
is warranted when extension is limited to 20 degrees; a 40 
percent evaluation is for application when extension is 
limited to 30 degrees; and a 50 percent evaluation may be 
granted for extension of the leg that is limited to 45 
degrees.  

As no knee instability was shown prior to May 6, 1993, there 
is no basis for a compensable evaluation under Diagnostic 
Code 5257 prior to that date.  See 38 C.F.R. § 4.31.  As no 
limitation of motion of the knee was demonstrated prior to 
May 6, 1993, there is likewise no basis for a compensable 
evaluation under diagnostic codes 5260 or 5261 prior to then.  

A 10 percent evaluation for pain affecting the motion of the 
knee by analogy to 38 C.F.R. § 4.59 (2002) is not warranted 
because the pain is not shown to have been evidenced by the 
visible behavior of the claimant undertaking the motion.  See 
38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. at 85 (a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant).  

It follows that a compensable evaluation for the left knee 
disability is not warranted prior to May 6, 1993.  

On VA examination in August 1994, it was reported that the 
veteran walked with a normal gait and maintained an erect 
posture.  The range of motion of the left knee was to 135 
degrees of flexion and to zero degrees of extension.  (The 
normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.)  During a squatting maneuver, however, there was 1+ pain 
and 1+ instability in the left knee joint.  Examination of 
the left patella revealed 2+ crepitation and 1+ pain on 
passive motion.  X-rays of the left knee were negative.  
Chondromalacia patella of the left knee was diagnosed.  

On VA examination in September 1996, the veteran complained 
of pain in the left knee primarily with long walking or with 
"any exercise form of exertion."  He also claimed 
tenderness to palpation over the medial aspect of the knee.  
There was no swelling, deformity or instability, however.  
Left knee flexion was to 110 degrees and extension was to 
zero degrees.  

The veteran testified in February 2002 that his left knee had 
been getting worse each year since separation.  He wore a 
left knee brace that VA had issued in 1987 or 1988 because 
his knee would give out.  He had limitation of knee motion, 
and his left knee was unstable probably once every two weeks.  
He wore his knee brace occasionally.  His left knee had never 
locked on him.  It was like a small grinding sometimes.  The 
brace was an elastic brace with a hole in the center.  The 
brace helped with his instability problems a "little bit."  
The knee brace was very tight, and he did not wear it except 
when his knee got "really bad."  He kept it handy.  His 
left knee would swell up when he stood on it, although his 
knee had never been aspirated to reduce the swelling.  The 
knee would get painful, although this pain would not radiate 
"too much" down to the ankle.  The knee pain made it very 
difficult for him to kneel down.  He had taken a lot of 
Ibuprofen and aspirin for his knee pain over the years.  He 
would just work through the pain and had not lost any time 
from work due to his left knee disability.  He could only 
walk two and a half blocks before he began to limp due to his 
left knee and ankle problems.  He could not walk that 
distance without his left knee and ankle beginning to hurt.  
He last sought treatment for his left knee probably in 1998, 
when he was given some medication for the knee.  He currently 
took aspirin, Tylenol and Ibuprofen about once a week for 
pain associated with his orthopedic impairments.  He reported 
that he also used heating pads and a hot water bottle when 
his knee got painful at night.  

The VA orthopedic examiner noted on April 23, 2002, that in 
addition to Osgood-Schlatter disease of the left knee, 
degenerative arthritis of the knee had been established.  The 
examiner indicated that the degenerative arthritis was 
associated with the service-connected residuals of Osgood-
Schlatter disease.  The veteran complained of chronic pain in 
the left knee with pain daily after prolonged standing.  The 
veteran also complained of major flare-ups of pain three 
times a month.  The examiner noted that there was a history 
of chronic weakness and early fatiguing of the left 
quadriceps muscle.  During flare-ups, the veteran had 
difficulty with coordination and gait due to pain.  Although 
the examiner said that there was no history of chronic loss 
of range of motion of the knee, the veteran had left knee 
flexion only to 35 degrees, with extension to zero degrees.  
The examiner noted that there was pain on motion of the knee, 
with pain on repeated range of motion exercises.  There also 
was tenderness to deep palpation at the middle joint line, as 
well as at the insertion of the patellofemoral tendon on the 
tibia.  Moreover, there was evidence of crepitus and 
ligamentous laxity on examination.  

Under rating principles set forth in precedent opinions of 
the VA General Counsel, separate ratings are warranted under 
Diagnostic Code 5003 for arthritis and Diagnostic Code 5257 
for knee instability where the range of motion of the knee 
meets the criteria for a noncompensable rating under the 
applicable diagnostic codes (5260 and 5261) and knee 
instability is demonstrated, thus showing additional knee 
disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); 
see VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).  Precedent 
opinions of the General Counsel are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 1991).  

In this case, there is ligamentous laxity of the left knee as 
a consequence of service-connected disability, and the range 
of left knee flexion is significantly restricted.  Indeed, 
the limitation of flexion to 35 degrees more nearly 
approximates the criteria for a 20 percent evaluation under 
Diagnostic Code 5260.  Indeed, when the knee pain and pain on 
flare-ups, which were objectively shown, are considered, the 
overall limitation of motion meets the criteria for a 20 
percent evaluation (that is, limitation of flexion to 30 
degrees).  See DeLuca v. Brown, 8 Vet. App. at 204-7; 
38 C.F.R. §§ 4.40, 4.45.  

The left knee instability has been rated 10 percent disabling 
since May 6, 1993, as the VA examination of August 10, 1994, 
showed nearly complete range of motion of the left knee but 
1+ instability of the knee joint.  Range of motion of the 
left knee was restricted to 110 degrees of flexion when the 
veteran was examined in September 1996, but no swelling, 
deformity or instability was then demonstrated.  Thus, a 
compensable limitation of motion of the left knee such as to 
show additional disability under the principles enunciated by 
the General Counsel in the previously cited precedent 
opinions is not shown until the examination of April 23, 
2002.  It therefore follows that the veteran is entitled to 
separate 20 percent evaluation for the additional disability 
demonstrated under diagnostic codes 5010 and 5260 only from 
the date that the additional disability was factually 
ascertainable, that is, April 23, 2002.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The Board notes that when the 
veteran was seen in the VA rheumatology clinic in August 
2002, crepitus was noted in both knee joints, no swelling or 
tenderness was noted.  Although there was limitation of 
flexion of both knees, greater on the left than on the right, 
the actual limitation of motion in degrees was not recorded.  
The Board considers these findings consistent with the 
evaluation assigned herein.  

As the left knee instability revealed on examination in 
August 1994 was found to be only 1+, the Board concludes that 
no more than slight instability of the left knee is shown 
under Diagnostic Code 5257 from May 6, 1993, especially in 
view of the apparent absence of knee instability on 
examination in September 1996.  The veteran testified that he 
had been treated at the VAMC in Washington, D.C., at least 
since 1980 and indicated that every couple of years when he 
was "in for something", he would have them look at his 
knee.  However, there is no objective clinical evidence to 
support a showing of left knee instability or limitation of 
left knee motion prior to May 6, 1993.  There is thus no 
objective basis for the assignment of a compensable rating 
prior to that date.  


Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326) (2002) (regulations implementing the VCAA).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not the subject of a final decision by 
VA as of that date.  38 U.S.C.A. § 5107 note (Effective 
[Date] and Applicability Provisions) (West Supp. 2002); see 
Karnas v. Derwinski, 1 Vet. App. at 312-13; Bernklau v. 
Principi, 291 F.3d 795, 803-6 (Fed. Cir. 2002).  

The veteran's original formal claim for VA compensation 
benefits was filed in October 1979 and was substantially 
complete.  As the current claims are before the Board from 
separation, there is no issue as to provision of a form or 
instructions for applying for the benefit.  38 U.S.C.A. § 
5102; 38 C.F.R. § 3.159(b)(2).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In April 1996, the RO provided the veteran and his 
representative with a statement of the case.  In June 1997, a 
supplemental statement of the case was furnished.  The 
veteran has also been provided with the rating decisions of 
September 1994 and February 1997.  These documents set forth 
the legal criteria governing the increased rating issues in 
this case, listed the evidence considered by the RO, and 
offered analyses of the facts as applied to the legal 
criteria set forth therein, thereby informing the veteran of 
the information and evidence necessary to substantiate the 
claims now before the Board.  

It does not appear that the RO informed the veteran and his 
representative of the specific provisions of the VCAA.  
However, the RO developed the claim consistent with those 
provisions.  The dispositive issue in this case is whether 
increased ratings are warranted in the context of an original 
rating award.  VA has obtained the service medical records 
and VA examination reports pertinent to this appeal and has 
associated them with the record.  The veteran was afforded a 
personal hearing before the RO in 1996 and a personal hearing 
before the Board in 2002.  

It does not appear that the RO notified the veteran which 
specific evidence, if any, should be obtained by the veteran 
and which evidence, if any, would be obtained by VA pursuant 
to Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, 
in correspondence dated in March 2002, the Board informed him 
of the issues then pending before the Board and essentially 
advised him of the respective obligations of the parties at 
that point in the appellate process.  Moreover, the veteran 
testified in February 2002 that all of his treatment with 
respect to the claims addressed in this decision had occurred 
at the VAMC in Washington, D.C.  The failure to advise the 
veteran pursuant to Quartuccio is thus harmless error, since 
VA had an affirmative duty to acquire the VA treatment 
reports, which the record shows was accomplished to the 
extent possible.  As there were no pertinent private 
treatment reports to acquire, there was no error in failing 
to inform the veteran that he should make reasonable efforts 
to obtain them or to furnish releases so that VA could obtain 
them.  With respect to acquiring lay evidence, the issues 
currently before the Board turn on objective clinical 
findings.  While lay evidence might be of some value in 
corroborating such matters as complaints of pain, the 
determinations made with respect to this appeal all rely on 
findings on examinations directed to specific disabilities at 
issue.  To rigidly follow the demands of Quartuccio in these 
circumstances would merely exalt form over substance, 
especially in view of the fact that increased ratings have 
been granted herein.  The Board declines to delay the grant 
of increased evaluations in order to comply with a procedural 
requirement that would not alter the outcome of this appeal 
in the slightest.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board observes that this 
appeal has been prosecuted over the course of many years, and 
the record is relatively extensive.  The totality of the 
record shows that VA has informed the veteran of the type of 
information and evidence necessary to substantiate his 
claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  Pursuant to the 
provisions of regulations that took effect on February 22, 
2002, the Board acquired the pertinent VA inpatient and 
outpatient treatment reports, including those subsequent to 
the date of the Board hearing.  The report of VA examination 
conducted in April 2002 has also been associated with the 
record.  The Board notes that the RO in July 1996 requested 
that the VAMC in Buffalo, New York, furnish all of the 
veteran's treatment records for the period from January 1, 
1974, to December 31, 1978.  The VAMC Buffalo responded later 
in July that that facility had no pertinent treatment records 
or records that had been retired from that facility.  Thus, 
the evidence necessary to adjudicate the issues on this 
appeal has been obtained to the extent possible.  No further 
development of information within the control of the 
government is necessary to an equitable disposition of this 
appeal.  

In a letter dated in September 2002, the Board also provided 
the veteran with another opportunity to submit additional 
evidence and argument in support of his appeal.  In September 
2002, the veteran submitted copies of citations received for 
actions in combat and his representative submitted a brief in 
support of the appeal.  However, neither the veteran nor his 
representative has specifically identified any additional 
evidence that needs to be obtained.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)).  As indicated 
above, the veteran was afforded a VA orthopedic examination 
in April 2002.  The record also contains reports of  VA 
examinations conducted in March 1980, August 1994, and 
September 1996, as well as reports of VA inpatient and 
outpatient treatment reports through August 2002.  A 
pertinent private X-ray report dated in December 1995 is also 
of record.  The medical evidence has been sufficiently 
fleshed out to provide a clear disability picture for rating 
purposes.  The Board is of the opinion that further medical 
evaluation would be unlikely to render the disability picture 
in any greater relief with respect to the disabilities 
currently before the Board.  The record as a whole 
demonstrates that VA has undertaken reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims for the benefits sought.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  VA has essentially met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. at 546; Sabonis v. Brown, 6 Vet. App. at 430.  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Additionally, the Board's consideration of 
the VCAA regulations in the first instance is not prejudicial 
to the veteran because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The Board notes, moreover, that the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA is 
not applicable in all cases.  The Court has concluded that 
the VCAA is not applicable where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
apply.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz; 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  


ORDER

An evaluation in excess of 30 percent for residuals of a 
gunshot wound of the abdomen from February 3, 1979, to 
October 23, 1988, is denied.  

A 50 percent evaluation for residuals of a gunshot wound of 
the abdomen, effective from October 23, 1988, is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.  

An increased (compensable) evaluation for residuals of a left 
ankle fracture from February 3, 1979, to May 6, 1993, is 
denied.  

An evaluation in excess of 20 percent for residuals of a left 
ankle fracture with arthritis, effective from May 6, 1993, is 
denied.   

An increased (compensable) evaluation for residuals of 
Osgood-Schlatter disease of the left knee from February 3, 
1979, to May 6, 1993, is denied.  

A separate 20 percent evaluation for limitation of motion, 
residual of Osgood-Schlatter disease of the left knee, 
effective from April 23, 2002, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  

A separate evaluation in excess of 10 percent for left knee 
instability, residual of Osgood-Schlatter disease, effective 
from May 6, 1993, is denied.  


REMAND

As the Board has concluded that the notice of disagreement 
received in February 1981 was general in nature, the veteran 
is entitled to a statement of the case on the issues denied 
in December 1980 of which he was informed but that have not 
yet been addressed in a statement of the case.  The RO has 
not provided the veteran and his representative with a 
statement of the case with respect to the issues of 
entitlement to service connection for a nervous disorder, to 
include post-traumatic stress disorder, nor has a statement 
of the case been furnished with respect to the issues of 
entitlement to increased ratings for residuals of a right 
ankle fracture and for postoperative residuals of an excision 
of a furuncle from the right thigh.  

The February 1997 rating decision, approved by the 
Adjudication Officer in April 1997, rated the service-
connected residuals of a gunshot wound of the left thigh 30 
percent disabling under Diagnostic Code 5313, effective from 
separation, and granted separate 10 percent ratings for a 
left thigh scar and for traumatic sensory neuropathy of the 
left external cutaneous nerve of the thigh, effective from 
May 6, 1993.  This rating decision also granted a 20 percent 
evaluation for residuals of a shell fragment wound of the 
left shoulder, with scarring, under Diagnostic Code 5303, 
effective from separation.  

Under Diagnostic Code 5313, a 40 percent rating is warranted 
for severe muscle impairment.  Under Diagnostic Code 5303, a 
30 percent rating is warranted for severe muscle impairment 
of the minor upper extremity.  These increased rating issues 
were not addressed in the statement of the case issued in 
April 1996 or in the supplemental statement of the case 
issued in June 1997.  Although the left thigh scar has been 
separately rated, the original claim for compensation 
benefits, filed in October 1979, must be interpreted as a 
claim for all identifiable residuals of the shell fragment 
wounds of the left thigh and shoulder.  As the maximum 
schedular evaluations for these shell fragment wound 
residuals remain available, the increased rating issues 
should be addressed in a statement of the case.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (where there is no clearly 
expressed intent to limit the appeal to a specific evaluation 
for the service-connected condition, VA is required to 
consider entitlement to all available ratings for that 
condition).  

Under the Court's holding in Manlincon v. West, 12 Vet. App. 
238 (1999), the Board must assume jurisdiction of these 
issues and remand the matter for further development.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:  

The RO should furnish the veteran and his 
representative with a statement of the 
case and provide them with an opportunity 
to submit a substantive appeal on the 
issues of entitlement to service 
connection for a nervous disorder, to 
include post-traumatic stress disorder, 
as well as on the issues of entitlement 
to increased ratings for residuals of a 
right ankle fracture; postoperative 
residuals of an excision of a furuncle 
from the right thigh; residuals of a 
shell fragment wound of the left thigh, 
Muscle Group XIII; and residuals of a 
shell fragment wound of the left 
shoulder, with scarring, Muscle Group 
III.  The veteran and his representative 
are reminded that to obtain appellate 
review of any matter not currently in 
appellate status, a timely substantive 
appeal must be submitted following 
issuance of a statement of the case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters remanded herein.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	MARK D. HINDIN	R. F. WILLIAMS
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 



